           Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NICHOLAS WAYNE VITUCCI, THE
 ESTATE OF JERRY VITUCCI AKA
 GEROLOMO VITUCCI (including his
 successors and assigns), DONIKA MEJTOJA,
                                Plaintiffs,                      21 Civ. 6657 (LGS)
                    -against-
                                                             ORDER OF DISMISSAL
 HOOSHMAND RADPARVAR AKA HOSHI
 RAD; MEHRAK RADPARVAR, MEHRAK
 LLC, CARLOS GONZALES, ESQ.,
                                Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff Nicholas Wayne Vitucci, who appears pro se, asserts his own claims, as well as

claims on behalf of the estate of his deceased father (“the Estate”), Gerolomo Vitucci (“Jerry

Vitucci”), and Donika Mejtoja, who appears to be Jerry Vitucci’s daughter and Plaintiff Nicholas

Wayne Vitucci’s sister.1 Plaintiff purports to assert claims under the Court’s federal-question

jurisdiction. He sues: (1) Hooshmand Radparvar (“Hoshi Rad”); (2) Mehrak Radparvar;

(3) Mehrak LLC; and (4) Carlos Gonzales, Esq. In addition to damages, Plaintiff asks this Court

to: (1) return ownership of half of the real property located at 2315 Demeyer Street, Bronx, New

York (“the property”), to him and Mejtoja as the heirs of Jerry Vitucci; (2) dissolve Mehrak LLC,

the current owner of the property; and (3) order that “the deed [for the property] be placed in the

name of both [the Vitucci and Radparvar] families until [the property] is sold and the funds

equally distributed between the families.”



       1
         Plaintiff Nicholas Wayne Vitucci is the only plaintiff to have signed the complaint. The
Court therefore understands that Plaintiff Nicholas Wayne Vitucci is asserting claims in this
action on behalf of the Estate as well as Mejtoja. The Court will therefore refer to Plaintiff
Nicholas Wayne Vitucci as the sole plaintiff in this action.
          Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 2 of 9




       Plaintiff has paid the relevant fees to bring this action. For the reasons set forth below,

the Court dismisses this action.

I.     STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

relevant fees if the Court lacks subject-matter jurisdiction, see Fed. R. Civ. P. 12(h)(3); Ruhrgas

AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999); DeVito Verdi, Inc. v. Legal Sea Foods, Inc.

21 Civ. 1007, 2021 WL 1600088 (S.D.N.Y. 2021). The Court is obliged, however, to construe

pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to

raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).

II.    BACKGROUND

       Plaintiff asserts that the grounds for the Court’s federal-question jurisdiction to consider

this action are: “Real Estate Fraud, Fraud aka Foreclosure rescue scheme, Loan modification

scheme, Embezzlement of Rents, [and] falsified court information regarding heirs to property.”

Plaintiff alleges the following:

       Hoshi Rad invested 200,000 with a promissory note in 2005 for a partial
       investment in [Plaintiff’s] family’s property [at] 2315 Demeyer Street; Mr. Rad
       used this note to blackmail [Jerry Vitucci] into giving him half ownership title in
       this property. . . . Rad [u]sed the promissory note to [also] blackmail [Jerry
       Vitucci] by stopping the construction loan we were about to close on to continue
       to build . . . the second home[,] 2315B Demeyer Street. (The property . . . was
       subdivided prior to Mr. Rad being placed on the deed)[.] Mr. Rad continued to
       interfere with the new building construction (2315B) and caused unnecessary
       havoc along with his daughter[,] Mehrak Radparvar[,] resulting in over a 2-year
       build time (extra year).

Rad and Radparvar prevented Plaintiff from entering the property by attacking him and having

him arrested. Plaintiff was then falsely arrested eight additional times “due to violation[s] of




                                                 2
          Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 3 of 9




orders of protection.” But “after 3 years in criminal court, [Plaintiff] was found innocent of all

charges and received an apology from the 49th [P]recinct for [the] false arrests.”

       An agreement reached by arbitration allowed Rad “to collect rents until he could buy [the

property] outright with his own mortgage.” During the effective period of the arbitrated

agreement, Jerry Vitucci allowed Rad “to collect rents and [he] only needed to pay [Jerry

Vitucci’s] mortgage.” But Rad “kept every cent from March 2010 until fraud occurred and the

mortgage was removed in September 2019. The amount of funds collected for rents exceed

[$]800,000.00. . . . [The] [h]arm is [the] loss of [Jerry] Vitucci’s credit standing and not being

able to refinance the construction loan.”

       As a result of a court proceeding that took place in September 2019, Rad and Radparvar

were granted full ownership of the property. On the same date as that proceeding, Carlos

Gonzales, an attorney representing Rad and Radparvar, in another court proceeding, persuaded a

judge to take Jerry Vitucci, who was then deceased, as well as his surviving children, “off the

deed.” Plaintiff alleges that this was “fraud…[and] nothing more th[a]n a deliberate attempt to

have his clients own [the] property by illegally obtaining [ownership].” Neither Plaintiff nor

Mejtoja were informed of Gonzales’s appearance before that judge. Gonzales’s “malfeasance

caused [Plaintiff’s] family home to be illegally obtained by” Rad and Radparvar.

       After the court granted ownership of the property to Rad and Radparvar, they created

Mehrak LLC, and transferred ownership of the property to Mehrak LLC. This was done “[t]o

safeguard it from any lawsuits that would come after the facts of this fraud were found out.

Harm is loss of [the] property by illegal means.”




                                                  3
            Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 4 of 9




III.   DISCUSSION

       A.      Plaintiff’s Claims on Behalf of Mejtoja and the Estate

       Plaintiff, proceeding pro se, brings claims on his behalf, as well as on behalf of Mejtoja

and the Estate. His claims on behalf of Mejtoja and the Estate are dismissed because he is

proceeding pro se.

       The provision governing appearances in federal court, 28 U.S.C. § 1654, allows two

types of representation: “that by an attorney admitted to the practice of law by a governmental

regulatory body, and that by a person representing himself.” Eagle Assocs. v. Bank of Montreal,

926 F.2d 1305, 1308 (2d Cir. 1991) (internal quotation marks and citation omitted). And

“because pro se means to appear for one’s self, a person may not appear on another person’s

behalf in the other’s cause. A person must be litigating an interest personal to him.” Iannaccone

v. Law, 142 F.3d 553, 558 (2d Cir. 1998). In circumstances “whe[re] the administrator and sole

beneficiary of an estate with no creditors seeks to appear pro se on behalf of the estate, []he is in

fact appearing solely on [his] own behalf, because []he is the only party affected by the

disposition of the suit.” Pappas v. Philip Morris, Inc., 915 F.3d 889, 893 (2d Cir. 2019) (citing

Guest v. Hansen, 603 F.3d 15, 21 (2d Cir. 2010)). This is because “the assignment of the sole

beneficiary’s claims to a paper entity -- the estate -- rather than to the beneficiary h[im]self, is

only a legal fiction.” Id. (citing Guest, 603 F.3d at 21). But “[w]here there are other

beneficiaries, ‘an action cannot be described as the litigant’s own, because the personal interests

of the estate, other survivors, and possible creditors . . . will be affected by the outcome of the

proceedings.’” Guest, 603 F.3d at 20 (quoting Iannaccone, 142 F.3d at 559).

       Plaintiff, who does not allege that he is an attorney, cannot assert claims on behalf of

Mejtoja. And because he does not allege that he is the sole beneficiary of the Estate, Plaintiff

cannot assert claims on behalf of the Estate. Plaintiff may only assert claims on behalf of

                                                   4
             Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 5 of 9




himself. Accordingly, the Court dismisses Plaintiff’s claims that he asserts on behalf of Mejtoja

and the Estate without prejudice. To be sure, these claims would also be dismissed for lack of

subject-matter jurisdiction, which is discussed below.

        B.      Subject-matter Jurisdiction

        Plaintiff’s claims are dismissed for lack of subject-matter jurisdiction. The subject-matter

jurisdiction of the federal district courts is limited and is set forth generally in 28 U.S.C. § 1331

and § 1332. Under these statutes, a federal district court’s jurisdiction is available only when a

“federal question” is presented, see 28 U.S.C. § 1331, or, when a plaintiff asserts claims under

state law under the Court’s diversity jurisdiction, when the plaintiff and the defendants are

citizens of different states and the amount in controversy exceeds the sum or value of $75,000,

see 28 U.S.C. § 1332.

        “‘[I]t is common ground that in our federal system of limited jurisdiction any party or the

court sua sponte, at any stage of the proceedings, may raise the question of whether the court has

subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO

v. CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG, 526 U.S. at 583 (“[S]ubject-matter

delineations must be policed by the courts on their own initiative.”).

                        Federal-question Jurisdiction

        The Court lacks federal-question jurisdiction over Plaintiff’s claims. To invoke federal-

question jurisdiction, a plaintiff’s claims must arise “under the Constitution, laws, or treaties of

the United States.” 28 U.S.C. § 1331. A case arises under federal law if the complaint

“establishes either that federal law creates the cause of action or that the plaintiff’s right to relief

                                                   5
            Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 6 of 9




necessarily depends on resolution of a substantial question of federal law.” Bay Shore Union

Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting Empire Healthchoice

Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)) (internal quotation marks omitted). Mere

invocation of federal-question jurisdiction, without any facts demonstrating a federal-law claim,

does not create federal-question jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund,

81 F.3d 1182, 1188-89 (2d Cir. 1996); see also Shapiro v. McManus, 577 U.S. 39, 45 (2015)

(“We have long distinguished between failing to raise a substantial federal question for

jurisdictional purposes . . . and failing to state a claim for relief on the merits; only ‘wholly

insubstantial and frivolous’ claims implicate the former.”) (citation omitted).

          Although Plaintiff invokes federal law, he alleges no facts suggesting that any of his

claims arise under federal law. Rather, Plaintiff’s claims arise from a dispute over ownership of

property, which is a matter of state law. See Fund Liquidation Holdings LLC v. Bank of Am.

Corp., 991 F.3d 370, 385 (2d Cir. 2021) (“[S]tate law often defines the legal relationships

between people and things, which are necessary to understanding whether a particular plaintiff

has suffered an injury in fact. A simple example of this is property ownership, which is . . . an

issue of state law.”). Thus, this Court lacks federal-question jurisdiction to consider Plaintiff’s

claims.

                         Diversity Jurisdiction

          The Court also lacks diversity jurisdiction over the case. To establish the Court’s

diversity jurisdiction, a plaintiff must show that (1) he and the defendants are citizens of different

states, see 28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998) (“A

case falls within the federal district court’s ‘original’ diversity ‘jurisdiction’ only if diversity of

citizenship among the parties is complete, i.e., only if there is no plaintiff and no defendant who

are citizens of the same State.”) and (2) the amount in controversy exceeds $75,000. For
                                                    6
           Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 7 of 9




diversity purposes, an individual is a citizen of the State where he is domiciled, which is defined

as the place where he “has his true fixed home . . . and to which, whenever he is absent, he has

the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(internal quotation marks and citation omitted). And “a limited liability company [ -- an ‘LLC,’

such as Mehrak LLC --] . . . takes the citizenship of each of its members.” Bayerische

Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012)

(citations omitted).

       Plaintiff is a citizen of State of New York. Plaintiff alleges that he and all of the

defendants are citizens of the State of New York. The parties are therefore not diverse, and the

Court thus lacks diversity jurisdiction to consider Plaintiff’s claims. Accordingly, the Court

dismisses Plaintiff’s claims for lack of subject-matter jurisdiction.

                       The Rooker-Feldman Doctrine

       Some of Plaintiff’s claims are also barred by the Rooker-Feldman doctrine. Under this

doctrine, which was created by two decisions of the Supreme Court of the United States, Rooker

v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923), and District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482-86 (1983), federal district courts lack subject-matter jurisdiction to

review final orders and judgments of the state courts, see Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 291-92 (2005); see also Verizon Md., Inc. v. Pub. Serv. Comm’n of

Md., 535 U.S. 635, 644 n.3 (2002) (“28 U.S.C. § 1331 is a grant of original jurisdiction, and does

not authorize district courts to exercise appellate jurisdiction over state-court judgments. . . .”);

Dorce v. City of New York, 2 F.4th 82, 101 (2d Cir. 2021) (“The Rooker-Feldman doctrine bars

federal district courts from hearing cases that in effect are appeals from state court judgments,

because the Supreme Court [of the United States] is the only federal court with jurisdiction over

such cases.”).
                                                   7
            Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 8 of 9




       To the extent that Plaintiff seeks to have this Court invalidate a final decision of a state

court granting Rad and Radparvar full ownership of the property, such claims run afoul of the

Rooker-Feldman doctrine and must be dismissed for that reason.

       C.      The Court Denies Plaintiff Leave to Amend

       Generally, a court should not dismiss a pro se complaint “without . . . granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead “where the substance of the claim

pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988), or where

amendment would otherwise be futile, Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); see

also Shapiro, 577 U.S. at 44-46 (holding that federal-question jurisdiction is lacking where the

claims are “wholly insubstantial and frivolous,” “essentially fictitious,” or “obviously without

merit” (internal quotation marks and citations omitted)).

       Because granting Plaintiff leave to amend would be futile, the Court denies Plaintiff leave

to file an amended complaint.

IV.    CONCLUSION

       The Court dismisses this action. The Court dismisses Plaintiff Nicholas Wayne Vitucci’s

claims that he asserts on behalf of the Estate of Jerry Vitucci as well as Donika Mejtoja without

prejudice. The Court dismisses Plaintiff Nicholas Wayne Vitucci’s own claims without prejudice

for lack of subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff Nicholas Wayne Vitucci has consented to electronic service of court documents.




                                                  8
          Case 1:21-cv-06657-LGS Document 5 Filed 09/07/21 Page 9 of 9




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




 Dated:   September 7, 2021
          New York, New York




                                                 9
